Free Writing Prospectus Filed Pursuant to Rule433 Dated February 24, 2015 Registration Statement Nos.333-188672-01 and 333-188672-06 $1.5bln Toyota Auto Receivables 2015-A Owner Trust ($938.25mm Offered Notes) Joint Leads:J.P. Morgan (struc), Barclays, RBC Co-Managers:Citi, Lloyds, SMBC, SocGen NOTE OFFER CL AMT($mm) AMT($mm) WAL MDY/S&P EXP LGL PXD YLD% CPN% $PX A2 Aaa/AAA 08/16 07/17 E+24 A3 Aaa/AAA 02/18 02/19 IS+25 A4 Aaa/AAA 09/18 06/20 IS+27 BILL & DELIVER : J.P. Morgan BBG TICKER : TAOT 2015-A REGISTRATION : SEC Registered EXPECTEDRATINGS : Moody's/S&P EXPECTED SETTLE : 03/04/15 FIRST PAY DATE : 04/15/15 ERISA ELIGIBLE : Yes EXPECTED PRICING : Priced MIN DENOMS : $1k x $1k PXG SPEED : 1.3% ABS, 5% Call CUSIPS : A2 - 89236WAB4 A3 - 89236WAC2 A4 - 89236WAD0 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (866) 669-7629 or by emailing the ABS Syndicate Desk at abs_synd@jpmorgan.com.Any disclaimer below is not applicable and should be disregarded.
